Case 1:20-cv-01505-TJM-DJS Document 1 Filed 12/08/20 Page 1 of 10




                                                                    1:20-cv-1505 (TJM/DJS)
Case 1:20-cv-01505-TJM-DJS Document 1 Filed 12/08/20 Page 2 of 10
Case 1:20-cv-01505-TJM-DJS Document 1 Filed 12/08/20 Page 3 of 10
Case 1:20-cv-01505-TJM-DJS Document 1 Filed 12/08/20 Page 4 of 10
Case 1:20-cv-01505-TJM-DJS Document 1 Filed 12/08/20 Page 5 of 10
Case 1:20-cv-01505-TJM-DJS Document 1 Filed 12/08/20 Page 6 of 10
Case 1:20-cv-01505-TJM-DJS Document 1 Filed 12/08/20 Page 7 of 10
Case 1:20-cv-01505-TJM-DJS Document 1 Filed 12/08/20 Page 8 of 10
Case 1:20-cv-01505-TJM-DJS Document 1 Filed 12/08/20 Page 9 of 10
Case 1:20-cv-01505-TJM-DJS Document 1 Filed 12/08/20 Page 10 of 10
